TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-22-00541-CV


                                   M. L. and S. D., Appellants

                                                 v.

                Texas Department of Family and Protective Services, Appellee


             FROM THE 146TH DISTRICT COURT OF BELL COUNTY
    NO. 322,622, THE HONORABLE JACK WELDON JONES, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               Appellant M. L. and S. D. filed their notices of appeal on August 29, 2022, and

August 30, 2022, respectively. The appellate record was complete on September 12, 2022,

making appellants’ briefs due on October 3, 2022. On October 3, 2022, and October 4, 2022,

counsel for appellants filed motions for extension of time to file appellants’ briefs.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motions and order Yolanda Cortes Mares and

Elizabeth Schwartz to file appellants’ briefs no later than October 24, 2022. If the briefs are

not filed by that date, counsel may be required to show cause why they should not be held in

contempt of court.
              It is ordered on October 7, 2022.



Before Justices Goodwin, Baker, and Kelly




                                                  2